Citation Nr: 0603125	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-24 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss, prior to April 2, 2004.

2.  Entitlement to an increased rating for bilateral hearing 
loss, evaluated as 40 percent disabling, effective April 2, 
2004.

3.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling, to include a 
separate evaluation for each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for his service-connected bilateral hearing loss, then 
evaluated as 20 percent disabling.  Based on the receipt of 
additional evidence, the RO, by rating action dated in 
November 2005, assigned a 40 percent evaluation for bilateral 
hearing loss, effective April 2, 2004.  The veteran has 
continued to disagree with the assigned rating.

The Board notes that the veteran filed a claim for an 
increased rating for tinnitus, to include a separate 
evaluation for each ear, in February 2003.  The RO advised 
the veteran in a March 2003 letter that it had denied the 
claim.  Although the veteran submitted a notice of 
disagreement with this determination in November 2003, the 
RO, in a letter dated later that month, stated that it was 
not valid and referred to a January 1996 letter that had 
informed the veteran of a grant of service connection for 
tinnitus and that a 10 percent evaluation had been assigned.  
There was no mention of the March 2003 determination.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Smith v. Nicholson, No. 01-623 (U.S. Vet. App. April 5, 
(2005), that reversed a decision of the Board which concluded 
that no more than a single 10-percent disability evaluation 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral, under prior regulations.  The United 
States Department of Veterans Affairs (VA) disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  The specific claims 
affected by the stay include (1) all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260. Once a final decision is reached on appeal in 
the Smith case, the adjudication of any tinnitus cases that 
have been stayed will be resumed.


FINDINGS OF FACT

1.  Prior to April 2, 2004, the veteran had Level III hearing 
in the right ear and Level XI hearing in the left ear.

2.  Effective April 2, 2004, the veteran has Level V hearing 
in the right ear and Level IX hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
bilateral hearing loss, prior to April 2, 2004, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2005).

2.  The criteria for a rating in excess of 40 percent for 
bilateral hearing loss, effective April 2, 2004, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 
4.86, Diagnostic Code 6100 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of an October 2003 
letter from the RO to the appellant.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  As the VCAA letter 
was issued prior to the January 2004 initial adjudication of 
the claim, its timing is consistent with the holding in 
Pelegrini.

Duty to assist

With regard to the duty to assist, the record contains 
private and VA medical records, including the reports of VA 
examinations.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record that could be obtained.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

Legal criteria and analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.87 of VA's Schedule for Rating Disabilities.  
Under these criteria, the degree of disability for bilateral 
service-connected defective hearing is ascertained by the 
application of the rating schedule which establishes 11 
auditory acuity levels, ranging from Level I (for essentially 
normal acuity) through Level XI (for pronounced deafness).  
Codes 6100 through 6110.

Table VIA is used when the examiner certifies that the use of 
speech discrimination testing is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86 (2005).  38 C.F.R. § 4.85(c) (2005).

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The veteran asserts that a rating in excess of 20 percent is 
warranted prior to April 2, 2004.  He submitted a claim for 
an increased rating for his service-connected hearing loss in 
July 2003.  Following audiometric tests at a VA clinic in 
August 2003, it was indicated that the veteran's hearing had 
been stable since June 2002.

The veteran was afforded an audiometric examination by the VA 
in December 2003.  The results of that test show that he has 
Level III hearing in the right ear and Level XI hearing in 
the left ear.  These results correspond to a 20 percent 
rating.  

The veteran submitted his notice of disagreement with the 
January 2004 determination that confirmed and continued the 
20 percent evaluation assigned for his service-connected 
bilateral hearing loss on April 2, 2004.  Later that month, 
he submitted the results of audiometric tests conducted by a 
private physician.  The examiner concluded that the tests 
showed that the veteran had a bilateral, mainly sensorineural 
hearing loss in both ears.  He added that there was a 
moderately severe to profound hearing loss in the right ear 
and a severe to profound hearing loss in the left ear.  

Another VA audiometric examination was conducted in October 
2004.  Under the criteria set forth in the Rating Schedule, 
the results of this test establish that a 40 percent 
evaluation is appropriate for the veteran's hearing loss.  In 
this regard, the veteran has Level V hearing in the right 
ear, and Level IX hearing in the left ear.  These results 
correspond to the 40 percent evaluation assigned effective 
April 2, 2004.  The Board notes that where appropriate, it 
has considered the provisions of 38 C.F.R. § 4.86a, but these 
provisions do not support a higher rating.  

Although the veteran asserts that his hearing loss warrants a 
higher rating for each period in issue, these statements 
clearly have less probative value than the objective findings 
demonstrated on recent audiometric testing.  The Board has no 
discretion in this regard.  The Board acknowledges the 
veteran's contentions that he has difficulty understanding 
people when they speak, and that the VA audiometric tests do 
not reflect his true hearing loss.  The Board points out the 
regulations set forth the manner in which hearing acuity is 
evaluated.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for a 
rating in excess of 20 percent prior to April 2, 2004, and a 
rating in excess of 40 percent, effective April 2, 2004.












ORDER

A rating in excess of 20 percent for bilateral hearing loss, 
prior to April 2, 2004, is denied.

A rating in excess of 40 percent for bilateral hearing loss, 
effective April 2, 2004, is denied.



______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


